Citation Nr: 0300405	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  00-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a previously disallowed claim of entitlement to 
service connection for post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

(The issue of entitlement to waiver of recovery of an 
overpayment of pension benefits in the amount of $508.00 
will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals 
(Board) by means of an April 2000 rating decision rendered 
by the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which held that new 
and material evidence had not been submitted to reopen a 
claim for service connection for PTSD.

The veteran also appeals a September 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
San Juan RO that denied the veteran's request for a waiver 
of recovery of a pension overpayment in the amount of 
$508.00.  The Board is undertaking additional development 
on the issue of entitlement to a waiver of recovery of the 
pension overpayment pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When development is completed, 
the Board will provide notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903.)  After providing the notice and reviewing any 
response thereto, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service 
connection for PTSD was denied by a May 1999 Board 
decision. 

2.  Evidence submitted since May 1999 bears directly and 
substantially upon the claim of service connection for 
PTSD, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran engaged in combat with the enemy during 
his service in Vietnam and sustained injuries for which he 
was awarded the Purple Cross.  

4.  The veteran's statements regarding his actions in 
Vietnam are credible and consistent with the 
circumstances, conditions, or hardships of his service.

5.  The veteran is diagnosed with PTSD and his PTSD has 
been medically attributed to his service in Vietnam.


CONCLUSIONS OF LAW

1.  The Board decision in May 1999 denying the veteran's 
claim for service connection for post-traumatic stress 
disorder (PTSD) is final.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. § 20.1104 (2002).

2.  Evidence received since the May 1999 denial of service 
connection for PTSD is new and material, and the veteran's 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2002).

3.  PTSD was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1153 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2002); McQueen v. Principi, 14 Vet. App. 
300 (2001) (per curiam).  The law provides that VA has 
duties to notify and to assist claimants.

Inasmuch as the Board has determined that there is 
sufficient evidence presently associated with the claims 
folder to reopen the veteran's claim for service 
connection for PTSD and to grant service connection for 
this condition, development as to this matter to comply 
with the VCAA would serve no useful purpose, but would 
needlessly delay appellate review and final disposition of 
this issue. 

Prior decisions of the Board and unappealed decisions of 
the RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2002).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material 
and, if so, the VA will then evaluate the merits of the 
claim after ensuring that the duty to assist has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the question 
of what constitutes new and material evidence requires 
referral only to the most recent final disallowance of a 
claim).

In addition, the evidence, even if new, must be material, 
in that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992).  However, 
this presumption of credibility is not unlimited.  The 
Court has subsequently held that the Justus credibility 
rule is not "boundless or blind;" if the newly submitted 
evidence is "inherently false or untrue," the Justus 
credibility rule does not apply.  Duran v. Brown, 7 Vet. 
App. 216 (1994).

The Board notes that new VA regulations have been 
promulgated pertaining to the adjudication of claims to 
reopen finally denied claims by the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  These changes are prospective for 
claims filed on or after August 29, 2001, and are, 
accordingly, not applicable in the present case.

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with current DSM-IV 
criteria, (2) credible supporting evidence that the 
claimed inservice stressor actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  
38 C.F.R. § 3.304(f), as amended in June 1999, but 
effective from March 1997.

The stressor may be the result of either a combat or non-
combat experience.  If the claimed stressor is not related 
to combat, the veteran's lay testimony regarding his 
inservice stressors must be corroborated by credible 
evidence.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, after-the-fact medical evidence cannot be used to 
establish the occurrence of the stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  Accordingly, service 
connection may not be granted for PTSD based on a 
diagnosis unsupported by credible evidence of an inservice 
stressor.  On the other hand, if the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).  If the veteran is found to have 
engaged in combat with the enemy, then (and only then), 
his testimony regarding alleged stressors must be accepted 
as conclusive and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," that is, 
credible, and "consistent with the circumstance, 
conditions, or hardships of such service."  Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  A claimant's assertions 
that he or she engaged in combat with the enemy are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to establish that he engaged in 
combat with the enemy.

In a May 1999 the Board denied service connection for 
PTSD.  The Board concluded at that time that the 
preponderance of the evidence showed that the veteran did 
not fulfill the diagnostic criteria for a diagnosis of 
PTSD.  At the time of the Board decision, 38 C.F.R. § 
3.304(f) provided that an award of "service connection for 
[PTSD] . . . requires medical evidence establishing a 
clear diagnosis of the condition."  The Board expressly 
articulated that "clear diagnosis" criterion.  The 
regulation, § 3.304(f), relied upon by the Board has since 
been amended, see 64 Fed. Reg. 32,807 (1999), and the 
amended version, which VA made retroactively effective to 
March 7, 1997, no longer requires evidence of a 'clear 
diagnosis' of PTSD, see 38 C.F.R. § 3.304(f) (1999).

In order to produce evidence which bears directly and 
substantially upon his claim such that it must be 
considered to fairly decide the merits of the claim, the 
veteran should produce evidence which, in conjunction with 
the evidence already of record, bears on the question of 
whether the veteran has a diagnosis of PTSD resulting from 
an actual in-service stressor pursuant to 38 C.F.R. 
§ 3.304(f).  

The pertinent evidence submitted after the May 1999 Board 
decision includes VA outpatient treatment records dated in 
June 1999 and July 2000 that show continued treatment for 
PTSD and the report of a VA examination that showed that 
the veteran had diagnoses of an anxiety disorder and 
alcohol dependence, in remission.  

The Board finds that this medical evidence is new and 
material.  This evidence is "new" in that it shows that 
the veteran has a present diagnosis of PTSD.  To 
reiterate, the Board, in its prior decision, determined 
that the preponderance of the evidence did not support a 
clear and unequivocal diagnosis of PTSD.  The Board finds 
that this newly submitted evidence contains information 
that is not cumulative of evidence previously considered 
by the Board in 1999 and that bears directly and 
substantially upon the specific matter under 
consideration.  Additionally, this new evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim.  Accordingly, 
the Board finds that the evidence received subsequent to 
the Board's May 1999 decision serves to reopen his claim 
for service connection for PTSD.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002). 

Having reopened the appellant's claim of entitlement to 
service connection for PTSD, it is now incumbent upon VA 
to consider his claim on the merits. 

To reiterate, service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance 
with current DSM-IV criteria, (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002).  

The evidence shows that the veteran served in Vietnam from 
September 1968 to September 1969.  His military 
occupational specialty was light weapons infantry.  While 
serving in Vietnam, he sustained a shell fragment wound to 
the left shin.  He was subsequently awarded the Purple 
Heart.  He contends that his he presently has PTSD and 
that this condition developed because of traumatic events 
that he experienced during combat in Vietnam.  He 
specifically references being involved in firefights with 
the enemy and witnessing others dying. 

The post-service medical evidence shows that the veteran 
was hospitalized at a VA medical facility for psychiatric 
conditions in 1989 and twice in 1992.  A December 1992 
private psychiatric examination report indicates that the 
veteran had diagnosis of PTSD.  He reported difficulty 
sleeping and frequent nightmares of Vietnam.  He reported 
that he had thought of taking his life and that he was 
impulsive and violent. While VA examinations in July 1995, 
January 1997 and March 2000 failed to diagnosis PTSD, VA 
outpatient treatment records show continued treatment for 
this condition.  In particular, the most recent medical 
evidence of record is a July 2000 VA outpatient treatment 
record that shows that the veteran had symptoms such as 
frequent anxiety, flashbacks, nightmares, crying spells, 
isolation, low self esteem, and a lack of energy.  The 
treatment record notes that the veteran served in the 
infantry and was exposed to traumatic experiences in 
Vietnam.  Pertinent diagnosis was PTSD.  

With regard to the conflicting evidence regarding the 
diagnosis of the veteran's psychiatric symptoms, the Board 
notes that the Court has consistently declined to adopt a 
rule that accords greater weight to the opinions of 
treating physicians.  Chisem v. Brown, 8 Vet. App. 374 
(1995).  However, in the present case, the Board finds the 
outpatient treatment records to be more persuasive than 
the VA examination reports.  The veteran has been 
diagnosed with PTSD by several different treating VA 
psychiatrists dating from the early 1990s.  These 
psychiatrists have had the opportunity to thoroughly 
interview the veteran in a clinical setting and provide 
treatment for this condition.  While the VA examiner who 
saw the veteran in August 1998 and again in March 2000 
provided diagnoses other than PTSD, the examiner did not 
discuss the veteran's military experiences or any of the 
PTSD criteria, not does it appear that the examiner took 
into account the veteran's long standing history of 
outpatient treatment for PTSD.  In light of the foregoing, 
the Board finds that he VA outpatient treatments records 
are more probative than the VA examination reports in 
diagnosing the veteran's current acquired psychiatric 
condition.  The Board finds that the record contains 
medical evidence diagnosing PTSD in accordance with 
current DSM-IV criteria and that the diagnosis of PTSD is 
linked to the claimed in-service stressors.

With regard to alleged stressors, the veteran served in 
Vietnam as an infantryman and sustained a shell fragment 
wound.  Because of his combat experiences, he was awarded 
the Purple Heart.  Therefore, as there is no evidence to 
the contrary, the veteran's award of the Purple Heart is 
conclusive evidence of his claimed in-service combat 
stressors and no further development or corroborative 
evidence will be required.  The Board finds his testimony 
to be satisfactory, that is, credible, and consistent with 
the circumstances, conditions, or hardships of his 
service.  Accordingly, a grant of service connection for 
PTSD is in order.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD.  
Service connection for PTSD is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

